Title: From George Washington to George Walton, 13 August 1781
From: Washington, George
To: Walton, George


                        

                            GentlemenHead Quarters Dobbs’s Ferry 13th Augt 1781.
                        
                        I am honored with your favr of the 7th—I can with no propriety give a decided opinion upon the matter which
                            you have been pleased to refer to me, without being acquainted with what has previously passed between the Commissaries of
                            prisoners or Commissioners for settling a Cartel respecting the Rank of Mr Elbert. If he has been heretofore claimed by
                            the enemy as a Brigadier of Militia and allowed as such by us, he is undoubtedly released by the terms of the Cartel
                            lately established—If on the contrary he has been considered as a Continental Colonel, he must await his exchange—The
                            matter seems to rest upon the determination of the above simple facts. I am unacquainted with any thing relating to the
                            case of Govr Wright.
                        It is no small addition to the pleasure I feel upon the favorable turn of affairs to the southward to find
                            that it is the general opinion that the happy change has been wrought, almost solely, by the personal abilities of Major
                            Genl Greene. My long acquaintance with the merits of that valuable Officer made me certain that his exertions, even if not
                            successful, would justify my appointment—I must confess he has more than answered my warmest expectations. I have the
                            honor to be with Respect Gentn Yr most obt servt.

                    